Citation Nr: 1611529	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-39 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from October 1981 to July 1988, February 2002 to September 2002, and May 2003 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied a service connection claim for bursitis of the left shoulder.

In May 2014, the Board remanded the claim for further development.  However, upon further review, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Further, the record reflects that the Veteran raised the issue of entitlement to service connection for a RIGHT shoulder disability during his most recent VA compensation examination, and as a result, the Appeals Management Center (AMC) transferred such claim in September 2014 to the RO for the appropriate development.  On review however, there is no indication that the RO has yet initiated development on such claim.  The Board does not have jurisdiction of the issue and it is therefore REFERRED to the RO for development. 


REMAND

A medical addendum is needed to help clarify the etiology of claimed left shoulder disability.  

In response to the May 2014 Board remand, the Veteran underwent a VA examination in July 2014.  During the examination, no left shoulder symptoms were demonstrated.  The examiner diagnosed him with "asymptomatic left shoulder at the time of examination" and opined that the claimed disability is less likely related to service.  The examiner reasoned that there were no left shoulder symptoms, to include pain, or associated functional deficits.  

However, the Board notes that a "current disability" need only be demonstrated at any time since the filing of the claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); where disability was shown at time of filing, but later resolved, a "current disability" has been shown and the claim remains viable. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although a left shoulder disability was not demonstrated during the July 2014 examination, there is evidence of left shoulder disability since the filing of the claim.  As noted by the VA examiner, a January 2010 MRI shows pathology in the Veteran's left shoulder, and as indicated in the prior remand, the Veteran's VA treatment records dated between November 2009 and May 2010 show assessments of rule-out labral tear left shoulder and impingement syndrome of the left shoulder.  Accordingly, there is evidence of a left shoulder disability since the filing of the claim in 2008 and therefore a "current" disability is shown.

With regard to etiology, the July 2014 VA examiner was asked to address whether the claimed disability is related to service, to include a March 2003 service treatment record (STR) showing treatment for left shoulder bursitis.  However, upon closer review, it appears that the March 2003 impression of left shoulder bursitis was actually rendered as part of the Veteran's examination conducted upon entrance into his third period of active service which began in May 2003. (No left shoulder complaints or diagnoses were shown in the STRs prior to March 2003).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

Here, as a left shoulder disability was "noted" upon service entrance, the question then becomes whether such disability was aggravated by service.  The Veteran submitted argument along with his February 2009 notice of disagreement (NOD) which reflects that, on September 3, 2003, while working in the Mobility Barn, he injured his left shoulder.  He stated that he was immediately treated for his left shoulder injury at the Westhampton Clinic at Gabreski Air National Guard and then immediately sent to a Westhampton Primary Care doctor's office.  The record shows that the RO sent letters to Gabreski Air National Guard in February and June 2008, but these letters were blanket requests for the Veteran's STRs, etc.  Notably, there is no indication that his September 2003 records were specifically requested; therefore, on remand, these records should be requested and associated with the claims file. 

Moreover, as noted, based on all evidence of record, a medical addendum is needed to help resolve the question of whether the Veteran's preexisting left shoulder disability was aggravated by service.    

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any September 2003 medical evidence concerning the Veteran's left shoulder treatment from the Westhampton Clinic at Gabreski Air National Guard.
2.  Contact the Veteran and obtain additional information regarding claimed left shoulder treatment at "Westhampton Primary Care doctor's office" in September 2003.  If the Veteran indicates that this claimed treatment was provided at the VAMC, obtain the identified records.  For any claimed left shoulder treatment in September 2003 from a private medical provider, request the identified records after obtaining from the Veteran the necessary authorization/consent forms. 

3.  Then, forward the Veteran's claims file to the examiner who conducted July 2014 VA examination or, if s/he is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum medical opinion clarifying the etiology of the Veteran's LEFT shoulder  disability.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. The need for the Veteran to be reexamined is left to the designee's discretion. 

After a reviewing the Veteran's claims file, the examiner is asked to respond to the following:

Is it at least as likely as not (50 percent or higher degree of probability) that the pre-existing left shoulder disability noted at March 2003 service entrance examination was aggravated (worsened beyond normal progression) during active service (from May 2003 to June 2006)?  

**This opinion should be reconciled with the Veteran's report of having injured his left shoulder on September 3, 2003, while working in the Mobility Barn (see February 2009 NOD with attachments) and any newly received medical evidence reflecting such treatment.

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the left shoulder disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

4.  Thereafter, readjudicate the issue of entitlement to service connection for left shoulder disability on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




